Yielding to the insistence of counsel for defendant, we have considered on rehearing *Page 186 
their contention that a verdict for $35,000 in this case is excessive. At the time of the accident, the plaintiff was about 21 years of age and was preparing to enter the law profession. He was in excellent physical and mental condition. Immediately following the accident, he remained unconscious for approximately 30 days. The injuries brought about a complete change in his personality and mentality, caused partial paralysis of his right side, impaired his speech, sight, and hearing and rendered him incapable of any sustained physical or mental effort. Eminent specialists who were called to testify gave it as their opinion that his mental and physical impairment was permanent. The record justifies an award of very substantial damages. In Fishleigh v. Railway Co., 205 Mich. 145, many cases are cited in which large verdicts have been affirmed. This verdict is large, but we think it is well within the evidence.
The judgment is affirmed.
BUTZEL, C.J., and POTTER, SHARPE, NORTH, and FEAD, JJ., concurred with McDONALD, J.
WIEST, J. I adhere to my former opinion.
CLARK, J., concurred with WIEST, J. *Page 187